DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/21/2020 has been entered. Claims 2-20 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “said net portion” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “said” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the same diameter” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The recitations in claim 9 of “said net portion comprises a substantially round piece” and “said net portion… is sewn into said canvas portion and substantially around said interior rim” are indefinite because the term “substantially” is defined to mean “to a great or significant extent; for the most part.” Applicant’s specification does not provide a definition for the term and it is unclear what applicant considers to be a “substantially round piece” and “said net portion… sewn… substantially around said interior rim” For purposes of examination, the examiner will interpret the recited limitation according to the definition of the term.
The recitations in claim 9 of “said net portion is approximately the same diameter as said interior rim” is indefinite because the term “approximately” is defined to mean “used to show that something is almost, but not completely, accurate or exact; roughly.” Applicant’s specification does not provide a definition for the term and it is unclear what applicant considers to be “approximately the same diameter as said interior rim.” For purposes of examination, the examiner will interpret the recited limitation according to the definition of the term.
Claim 13 recites the limitation “said net portion” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “said” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “said inner rim sleeve” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “said head attachment manifold” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “said first head end” and “said second head end” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “said interior portion” in line 1, and the limitation “said interior rim” in line 3.   There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claims 13 and 19 are objected to because of the following informalities:  
The recitation in claim 13, line 5 of “said exterior netattaches to” should be changed to --said exterior net attaches to--.  
 The recitation in claim 19 of “said head attachment manifold comprises a three apertures comprising a two head apertures” should be changed to --said head attachment manifold comprises three apertures comprising two head apertures--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waite (7401785) in view of Hernandez (4993719).

 	Regarding claim 2, Waite (Figures 1-4) teaches a goal assembly configured for receiving a ball, wherein: said goal assembly comprises a net assembly, a post assembly, a base portion, and a head assembly (See figure 1); said post assembly having a second end, and a first end; said head assembly comprises said net assembly (Col. 5, Lines 11-19) and an exterior rim (30) (Col. 4, Lines 46-56); said net assembly is attached about said exterior rim of said head assembly (Col. 5, Lines 11-19); said base portion (Fig. 1, Part No. 160)  is configured to anchor said goal assembly on said ground; and said net assembly comprises one or more nets (Col. 5, Lines 20-26).  
 	Waite does not teach said base portion comprises a point and a helical threading; said point is configured to penetrate a ground surface; said helical threading is configured to anchor said goal assembly within said ground.
 	Hernandez (Figures 1-10) teaches said base portion comprises a point and a helical threading (Fig. 4 and 7, Part No. 52) (Col. 6, Lines 53-68 and Col. 7, Lines 1-12); 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Waite with said base portion comprises a point and a helical threading and said point is configured to penetrate a ground surface as taught by Hernandez as a means of providing an anchoring screw on a post in order to anchor the post by driving the screw into a ground surface (Hernandez: Abstract, Lines 15-19; Col. 7, Lines 9-12).


	Regarding claim 3, the modified Waite (Figures 1-4) teaches said head assembly comprises said exterior rim (60) and an interior rim (20); said base portion (160) attaches to said second end of said post assembly (150); and said interior rim (20) attaches to said first end of said post assembly (151).  


	Regarding claim 4, the modified Waite (Figures 1-4) teaches said net assembly comprise one or more head net assemblies configured to selectively attach to said head assembly (Col. 5, Lines 11-19).  





	Regarding claim 15, the modified Waite (Figures 1-4) teaches said goal assembly is configured to quickly set up in a beach, sand, or water.  
 	The modified Waite does not teach pressing said point and threading said helical threading into the ground.
	Hernandez (Figures 1-10) teaches pressing said point and threading said helical threading into the ground (Col. 6, Lines 53-68 and Col. 7, Lines 1-12).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Waite with pressing said point and threading said helical threading into the ground as taught by Hernandez as a means of providing an anchoring screw on a post in order to anchor the post by driving the screw into a ground surface (Hernandez: Abstract, Lines 15-19; Col. 7, Lines 9-12).


	Regarding claim 20, the modified Waite (Figures 1-4) teaches said interior portion of said second end of said post assembly (150) extends within said head assembly and holds said interior rim (20); and Page 13 1 15said head assembly comprises said exterior rim (30), said interior rim (20) and said interior portion.  


Claims 5-6, 13, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Waite in view of Hernandez, further in view of Yoon (20080194350).

	Regarding claim 5, the modified Waite (Figures 1-4) teaches said one or more head net assemblies are configured to be sewn around portions of said head assembly and selectively removed, repaired and replaced.  
 	It is note that the claim recitation of “said one or more head net assemblies are configured to be sewn around portions of said head assembly and selectively removed, repaired and replaced” is directed to the intended use of the claimed apparatus. The modified Waite teaches one or more head net assemblies that is/are fully capable of being “sewn around portions of said head assembly and selectively removed, repaired and replaced.” The prior art of Yoon is also being use to teach the recited limitation.
 	Yoon (Figures 1-7) teaches said one or more head net assemblies are configured to be sewn around portions of said head assembly and selectively removed, repaired and replaced (Para. 0019).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Waite with said one or more head net assemblies are configured to be sewn around portions of said head assembly as taught by Yoon as a means of sewing adjacent portions of a head net assembly around a head assembly to form a goal assembly (Yoon: Para. 0019).



 	The modified Waite does not teach said inner rim net attaches to said interior rim with an inner rim sleeve.
	Yoon (Figures 1-7) teaches said inner rim net (Fig. 1, Part No. 62; Fig. 3-5, Part No. 100) attaches to said interior rim (12) with an inner rim sleeve (100) (Para. 0019).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Waite with said inner rim net attaches to said interior rim with an inner rim sleeve as taught by Yoon as a means of attaching a net to a goal assembly using a sheath (Yoon: Para. 0019; See figures 3-5).


	Regarding claim 13, the modified Waite (Figures 1-4) teaches said one or more head net assemblies comprise said net portion comprising said inner rim net (Fig. 1, Part No. 80) and an exterior rim net (80); said exterior rim net (80) attached between said exterior rim (30) and said interior rim (20). 
 	The modified Waite does not teach said exterior rim net attaches to said exterior rim with said outer rim sleeve; said exterior rim net attaches to said interior rim with said inner rim sleeve; and said inner rim net attaches to said interior rim with said inner rim sleeve.  
	Yoon (Figures 1-7) teaches said exterior rim net attaches to said exterior rim with said outer rim sleeve (see 1a-1b and figure 3-5); said exterior rim net attaches to said 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Waite with said exterior rim net attaches to said exterior rim with said outer rim sleeve as taught by Yoon as a means of attaching a net to a goal assembly using a sheath (Yoon: Para. 0019; See figures 1a-1b and 3-5).


	Regarding claim 17, the modified Waite (Figures 1-4) teaches said interior rim (20) attaches to an end cap (Fig. 1 and 4, Part No. 70) at said first end of said post assembly (Col. 4, Lines 57-63).  


	Regarding claim 18, the modified Waite (Figures 1-4) teaches said end cap (Fig. 4, Part No. 70) comprises a cylindrical cross-section to match and attach to said first end with a friction fit.  


	Regarding claim 21, Waite (Figures 1-4) teaches a goal assembly configured for receiving a ball, wherein: said goal assembly comprises a net assembly, a post assembly, a base portion, and a head assembly (See figure 1); said post assembly 
Page 141 15 	It is note that the claim recitation of “said one or more head net assemblies are configured to be sewn around portions of said head assembly and selectively removed, repaired and replaced” is directed to the intended use of the claimed apparatus. The modified Waite teaches one or more head net assemblies that is/are fully capable of being “sewn around portions of said head assembly and selectively removed, repaired and replaced.” The prior art of Yoon is also being use to teach the recited limitation.
 	Waite does not teach said base portion comprises a point and a helical threading; said point is configured to penetrate a ground surface; said helical threading is configured to anchor said goal assembly within said ground, and said one or more 
	Hernandez (Figures 1-10) teaches said base portion comprises a point and a helical threading (Fig. 4 and 7, Part No. 52) (Col. 6, Lines 53-68 and Col. 7, Lines 1-12); said point is configured to penetrate a ground surface; said helical threading is configured to anchor said goal assembly within said ground (Col. 6, Lines 53-68 and Col. 7, Lines 1-12).
	Yoon (Figures 1-7) teaches said one or more head net assemblies are configured to be sewn around portions of said head assembly and selectively removed, repaired and replaced (Para. 0019).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Waite with said base portion comprises a point and a helical threading and said point is configured to penetrate a ground surface as taught by Hernandez as a means of providing an anchoring screw on a post in order to anchor the post by driving the screw into a ground surface (Hernandez: Abstract, Lines 15-19; Col. 7, Lines 9-12), and to provide Waite with said one or more head net assemblies are configured to be sewn around portions of said head assembly as taught by Yoon as a means of sewing adjacent portions of a head net assembly around a head assembly to form a goal assembly (Yoon: Para. 0019).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Waite in view of Hernandez, further in view of Adie (5630589).

Regarding claim 16, the modified Waite (Figures 1-4) teaches a goal assembly configured for receiving a ball, wherein: said goal assembly comprises a base portion; said base portion (Fig. 1, Part No. 160)  is configured to anchor said goal assembly.
 	The modified Waite does not teach said base portion comprises said point, said helical threading, a post base receiver, and a central portion; and Page 121 15said base portion selectively attaches to said second end of said post assembly by inserting a portion of said second end into said post base receiver.  
	Hernandez (Figures 1-10) teaches said base portion comprises said point, said helical threading (Col. 6, Lines 53-68 and Col. 7, Lines 1-12).
 	Adie (Figures 1-10) teaches a post base receiver (Fig. 5-6, Part No. 66), and a central portion (70); and Page 121 15said base portion (Fig. 6, Part No. 67) selectively attaches to said second end of said post assembly by inserting a portion of said second end into said post base receiver (66) (Col. 3, Lines 56-65).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Waite with said base portion comprises said point and said helical threading as taught by Hernandez as a means of providing an anchoring screw on a post in order to anchor the post by driving the screw into a ground surface (Hernandez: Abstract, Lines 15-19; Col. 7, Lines 9-12), and to provide the modified Waite with said base portion selectively attaches to said second end of said post assembly by inserting a portion of said second end into said post base receiver as taught by Adie as a means of anchoring a sports assembly to a support surface using a removal a base portion (Adie: Col. 3, Lines 56-65).

Allowable Subject Matter
Claims 7-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record (Waite (7401785), Hernandez (4993719), Yoon (20080194350), Adie (5630589)) does not teach the recitation in claim 7 of “said one or more head net assemblies comprise a canvas portion, said net portion, an outer rim sleeve, and said inner rim sleeve; said canvas portion attaches between said exterior rim and said interior rim; said canvas portion attaches to said exterior rim with said outer rim sleeve; said canvas portion attaches to said interior rim with said inner rim sleeve,” and the recitation in claim 19 of “said exterior rim attaches to said post assembly with said head attachment manifold; said head attachment manifold comprises three apertures comprising two head apertures and a post aperture; said exterior rim comprises said first head end and said second head end; said first head end and said second head end pass through and are secured within said two head apertures; and said post assembly passes through and is secured within said post aperture.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/C.G./Examiner, Art Unit 3711         
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711